DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-9, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gadoury (US 2012/0184202 A1).
	As to claim 1, Gadoury teaches a method for broadcasting a voice [broadcasting media stream] (abstract, Fig. 1), applied to a client [client 14], the method comprising:
	sending a voice broadcast request to a server, wherein the voice broadcast request comprises at least one of scenario information, user information or voice packet setting information [user setting musical preferences via GUI that are received and stored at the content providing system 18] (par. [0030]-[0032], Figs. 5A-5C);
	receiving a voice broadcast instruction corresponding to the voice broadcast request returned by the server [receiving web page 48 with hyperlink button 50 that, 
	acquiring a personalized voice packet corresponding to the voice broadcast instruction in a local database [media streaming device 20] and broadcasting the personalized voice packet (par. [0037]-[0038], Fig. 7).

	As to claim 4, Gadoury teaches that the acquiring the personalized voice packet corresponding to the voice broadcast instruction in the local database comprising:
	searching, in response to the voice broadcast instruction, for an audio ID [musical segment 26] corresponding to the voice broadcast instruction in the local database (par. [0033]-[0034]); and
	acquiring, if the audio ID corresponding the voice broadcast instruction is found in the local database, the personalized voice packet corresponding to the voice broadcast instruction in the local database based on the audio ID (par. [0045]).

	As to claim 5, Gadoury teaches a method for broadcasting a voice [broadcasting media stream] (abstract, Fig. 1), applied to a server [content providing system 18], the method comprising:
	receiving a voice broadcast request sent by a client, wherein the voice broadcast request comprises at least one of scenario information, user information or voice packet setting information [user setting musical preferences via GUI that are 
	returning a voice broadcast instruction corresponding to the voice broadcast request to the client based on the voice broadcast request [providing web page 48 with hyperlink button 50 that, upon, clicking on, allows user to retrieve personalized broadcast that is consistent with user preferences previously indicated] (par. [0027], Figs. 3A-3B), so that the client acquires a personalized voice packet corresponding to the voice broadcast instruction in a local database and broadcasts the personalized voice packet (par. [0037]-[0038], Fig. 7).

	As to claim 8, Gadoury teaches the method further comprising:
	sending, when a user satisfies a pre-set personalized broadcast condition, a pre-set voice broadcast instruction to the client, so that the client acquires a targeted broadcast content corresponding to the pre-set voice broadcast instruction in the local database and broadcasts the targeted broadcast content (par. [0027], Figs. 3A-3B); or
	sending, when the user satisfies the pre-set personalized broadcast condition, a pre-stored personalized broadcast text to the client, so that the client broadcasts based on the personalized broadcast text.

	As to claim 9, Gadoury teaches an electronic device, comprising:
	at least one processor; and a memory in communication with the at least one processor, wherein the memory stores instructions executable by the at least one 

As to claim 12, Gadoury teaches all the elements as discussed per claim 4 above.

As to claim 13, Gadoury teaches an electronic device, comprising:
at least one processor; and a memory in communication with the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions (par. [0025]), when executed by the at least one processor, cause the at least one processor to perform the method according to claim 5.

As to claim 14, Gadoury teaches a non-transitory computer readable storage medium storing computer instructions (par. [0025), wherein the computer instructions cause a computer to execute the method according to claim 1.

As to claim 15, Gadoury teaches a non-transitory computer readable storage medium storing computer instructions (par. [0025), wherein the computer instructions cause a computer to execute the method according to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gadoury in view of Mutagi (US Patent 10,027,662 B1).
	As to claim 2, Gadoury teaches that before sending the voice broadcast request to the server, the method further comprising:
	sending personalized setting information selected by the user on the voice recording interface to the server, so that the server generates one or more personalized voice packets based on the personalized setting information, wherein the personalized setting information comprises at least one of an effective scenario, a broadcast style or a broadcast title (par. [0030]-[0031], Figs. 5A-5C).
	Gadoury fails to teach acquiring an original voice packet recorded by a user on a voice recording interface; and sending the original voice packet to the server.
	Mutagi is directed to user authentication based on a spoken command (abstract). In particular, Mutagi teaches acquiring an original voice packet recorded by a user on a voice recording interface; and sending the original voice packet to the server [capturing audio input corresponding to a spoken utterance and authenticating the user based on the audio input] (col. 18 lines 1-49, Figs. 5A-5E).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gadoury by acquiring an original voice packet recorded by a user on a voice recording interface; 

	As to claim 3, Gadoury teaches the method further comprising:
	receiving a network address of the one or more personalized voice packets returned by the server [URL referencing the particular live stream] (par. [0026]);
	obtaining the one or more personalized voice packets in a compressed file form based on the network address of the one or more personalized voice packets [obtaining generic stream of digital data in a known format such as MP3 audio stream] (par. [0026]); and
	obtaining the one or more personalized voice packets based on the one or more personalized voice packets in the compressed file form and storing the one or more personalized voice packets into the local database [media server 32 stores customized stream locally for broadcast] (par. [0026], Figs 2 and 7).

	As to claim 6, Gadoury teaches that before receiving the voice broadcast sent by the client, the method further comprising:
	receiving personalized setting information selected by a user on a voice recording interface sent by the client; and generating one or more personalized voice packets based on the personalized setting information, wherein the personalized setting information comprises at least one of an effective scenario, a broadcast style or a broadcast title (par. [0030]-[0031], Figs. 5A-5C).

	Mutagi is directed to user authentication based on a spoken command (abstract). In particular, Mutagi teaches receiving an original voice packet on a voice recording interface sent by the client [capturing audio input corresponding to a spoken utterance and authenticating the user based on the audio input] (col. 18 lines 1-49, Figs. 5A-5E).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Gadoury by receiving an original voice packet on a voice recording interface sent by the client in order to authenticate the user prior to serving personalized broadcast (col. 2 lines 23-47 in Mutagi).

	As to claim 7, Gadoury in view of Mutagi teaches the method further comprising:
	adjusting a weight coefficient corresponding to a candidate voice packet based on the original voice packet and pre-stored historical broadcast information of the user [weighted confidence score] (col. 5 lines 6-36 in Mutagi); and
	calculating an optimal candidate voice packet based on the weight coefficient corresponding to the candidate voice packet and using the optimal candidate voice packet as a voice packet corresponding to the personalized setting information of the user (col. 18 lines 18-32 in Mutagi).


	As to claims 10 and 11, Gadoury in view of Mutagi teaches all the elements as discussed per claims 2 and 3 above.

Related Prior Art
	Svendsen et al. (US 2010/0017455 A1) is directed to a customized media broadcast for a broadcast group (abstract) and teaches customizing media broadcast for specific user(s) (par. [0039]-[0040], Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442